DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-23-2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 10-7-2020 have been fully considered and are addressed in the instant Office Action. Claims 1, 4-5, and 7-10 are currently pending.

Response to Arguments
Applicant's arguments filed 10-7-2020 have been fully considered but they are not persuasive. In particular, the amendments to the claims have altered the scope of the claims and the Office Action has been updated accordingly. 
Please see the official reasoning in the instant Office Action below. 



Rejections under 112(a):
The Applicant’s arguments and citations are acknowledged, however, there is still ambiguity with respect to the claim language and the language in the specification. Based on the cited sections of the current specification, the association between the claim language and the specification is not apparent. In particular, it is unclear how the language “the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice” further limits the claims, wherein it appears that the notification will not be output regardless of the determination of the “allowance of distance and time”. Therefore, based on the Applicant’s citations of the specification, it is still unclear how the limitations “when the traveling state evaluation unit determines that there is no allowance of distance and time from the present location to the nearest guidance point on the recommended route, the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice“ further limits the claim.

Regarding the Applicant’s response directed towards the “server”, the Applicant’s arguments and citations are acknowledged. However, it is unclear if the Applicant is attempting to establish that the all of the notification information is stored on the server and that the “distribution request of notification information” seen in para.[0080] of the current specification means that all of the notifications output by the in-vehicle device are transmitted from the server to the in-vehicle device. Additionally, It appears that the claim language is explicitly reciting that the “server” itself is outputting the messages, which is not disclosed in the current specification. Further clarification is required in order to understand the Applicant’s position.


      Rejections under 35 USC § 103:
  Regarding the Applicant’s arguments, the Examiner notes that the limitations merely require that a route is automatically set if an initial route is not set, wherein the teachings of Miyake in para.[0029] expressly indicates that a lowest cost route is automatically selected, for example, in a situation where no route is selected at all. Furthermore, since the remainder of Miyake teaches that the invention is directed towards using interrupt messages with respect to notification and guidance messages. Therefore, it appears that the prior art Miyake encompasses the claim language as filed and is therefore maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention

Claims 1, 4-5, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “when the traveling state evaluation unit determines that there is no allowance of distance and time from the present location to the nearest guidance point on the recommended route, the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice“.
The current specification filed on 10-07-2016 does not appear disclose any teachings regarding how to perform the claimed steps above. 
Furthermore, it is unclear what the how the system determines that there is “no allowance of time” with respect to the “voice output of the notification information” and the “nearest guidance point” and ”whether or not there is the interference” between the two voices. The basis for determining the “allowance” is based on the interference or overlap of the two output voices, therefore, it is unclear how the allowance can be determined ”whether or not there is the interference”.
At most, the current specification indicates:
“When either one of the distance and the time does not correspond to or both of the distance and the time do not correspond to, the traveling state evaluation unit 123 determines that there is no allowance”, (para.[0099] of the current specification). 

“When there is no allowance in distance and time until the guidance point is reached ( in the case of "No" in step Sl07) ,the traveling state evaluation unit 123 determines that the notification information is determined to be not appropriate to be outputted (step S108)”, (para.[0101] of the current specification).

	The current specification does not appear to disclose any processes/algorithms that show how an “allowance” can be determined ”whether or not there is the interference” between the two output voices.
Further regarding claims 1, 9 and 10, the current specification does not provide sufficient written description directed towards “outputting a notification information by voice transmitted from a server device”. The current specification does not appear to disclose any information that suggests a voice is transmitted by a server device.
Claims 1, 9 and 10 define the invention in functional language by specifying a desired result, such as determining “when the traveling state evaluation unit determines that there is no allowance of distance and time from the present location to the nearest guidance point on the recommended route, the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice“ and “outputting a notification information by voice transmitted from a server device”, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. 
Simply stated, describing a function only by the results fails to disclose how the results are obtained. It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims. 
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287).
Regarding claim 1, Furuhata teaches An in-vehicle device (see at least para.[0114], Furuhata teaches an in-vehicle navigation device) that outputs a guidance voice to perform guidance at a guidance point (see at least para.[0064] and [0101], Furuhata teaches a guidance voice used at guidance locations) so that a present location does not deviate from a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route” ) while outputting a notification information by voice transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device), the in-vehicle device comprising: 
a notification information acquisition unit that acquires notification information transmitted from the server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device, wherein the information received from the server is used to generate notifications. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “notification information acquisition unit”); 
a traveling state evaluation unit that identifies a traveling state of a vehicle in which the in-vehicle device is mounted (see at least para.[0030], Furuhata teaches determining the speed of the in-vehicle navigation device, which anticipates detecting the speed of the vehicle. Also, see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”) and, when the notification information acquisition unit acquires the notification information, evaluates appropriateness of voice output of the notification information (see at least para.[0065-0068] and [0103-0110], Furuhata teaches sequentially outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping) according to a predetermined notification start condition that determines whether or not there is an allowance of distance and time from the present location to a nearest guidance point on the recommended route (see at least para.[0107] and 0110], and Fig. 7, Furuhata teaches using distance and vehicle speed with respect to a guidance point in order to determine priority of the overlapping messages, wherein the start time for each message is output in sequence. Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed);
a guidance interference determination unit that determines interference between a voice output of the notification information and the guidance voice when the traveling state evaluation unit evaluates that the notification information is appropriate for voice output (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, wherein the hazard location information and/or business information anticipates the recited “notification information”. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “guidance interference determination unit”); 
and a voice output control unit that avoids the interference between the voice output of the notification information and the guidance voice and performs voice output of the notification information when the guidance interference determination unit determines that there is the interference between the voice output of the notification information and the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”)
wherein, when the traveling state evaluation unit determines that there is no allowance of distance and time from the present location to the nearest guidance point on the recommended route (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output), the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice (see at least para.[0087-0088], Furuhata teaches outputting a guidance voice at a guidance point even if there is no interference between a notification voice and a guidance voice), 
and wherein, when the traveling state evaluation unit determines that there is the allowance of distance and time from the present location to the nearest guidance point on the recommended route and evaluates that the voice output is appropriate (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed), 
the voice output of the notification information is outputted while avoiding the interference between the voice output of the notification information and the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping).
Futuhata does not expressly indicate when the recommended route is not set, the traveling state evaluation unit determines the notification start condition by setting a temporary recommended route and using a guidance point on the temporary recommended route.
However, Miyake teaches when the recommended route is not set, the traveling state evaluation unit determines the notification start condition by setting a temporary recommended route and using a guidance point on the temporary recommended route (see at least para.[0029] and [0026], Miyake teaches the system automatically sets a recommended route based on a lowest cost, which anticipates automatically setting a route if a route is not initially selected and updates to a lowest cost route. Furthermore, see at least para.[0031-0088] Miyake teaches the system issues notification and  guidance messages with respect to points along the route).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Miyake to set and use a recommended route with respect to guidance points in order to effectively provide verbal navigation for a driver, as recognized by Miyake in at least para.[0029].  

a display output control unit that identifies a spot on a map regarding a present location at a time when the notification information is acquired and displays a predetermined icon indicating acquisition of the notification information (see at least para.[0036], Furuhata teaches displaying hazard location information on a display output device 107 ).

Regarding claim 9, Furuhata teaches An in-vehicle system comprising: 
an in-vehicle device (see at least para.[0114], Furuhata teaches an in-vehicle navigation device) that outputs a guidance voice to perform guidance at a guidance point so that a present location does not deviate from a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route”) while outputting a notification information by voice transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device); 
and a navigation device, wherein the navigation device includes a position identification unit that identifies the present location (see at least para.[0030] and [0114], Furuhata teaches an in-vehicle navigation device with a location/speed detection part 202), 
and a guidance control unit that performs guidance with the guidance voice by using the present location and a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route”. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “guidance control unit”), 
and the in-vehicle device includes a notification information acquisition unit that acquires notification information transmitted from the server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device, wherein the information received from the server is used to generate notifications. Also, see at least para.[0046],  “notification information acquisition unit”), 
a traveling state evaluation unit that acquires the present location of a vehicle in which the in-vehicle device is mounted from the position identification unit, identifies a traveling state of the vehicle (see at least para.[0030], Furuhata teaches determining the speed of the in-vehicle navigation device, which anticipates detecting the speed of the vehicle. Also, see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”), and, when the notification information acquisition unit acquires the notification information, evaluates appropriateness of voice output of the notification information according to a predetermined notification start condition that determines whether or not there is an allowance of distance and time from the present location to a nearest guidance point on the recommended route (see at least para.[0065-0068] and [0103-0110], Furuhata teaches sequentially outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping. Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed),
a guidance interference determination unit that determines interference between a voice output of the notification information and the guidance voice of the guidance control unit when the traveling state evaluation unit evaluates that the notification information is appropriate for voice output (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, wherein the hazard location information and/or business information anticipates the recited  “guidance interference determination unit”), 
and a voice output control unit that avoids the interference between the voice output of the notification information and the guidance voice and performs voice output of the notification information when the guidance interference determination unit determines that there is the interference between the voice output of the notification information and the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”)
wherein, when the traveling state evaluation unit determines that there is no allowance of distance and time from the present location to the nearest guidance point on the recommended route (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output), the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice (see at least para.[0087-0088], Furuhata teaches outputting a guidance voice at a guidance point even if there is no interference between a notification voice and a guidance voice), 
and wherein, when the traveling state evaluation unit determines that there is the allowance of distance and time from the present location to the nearest guidance point on the recommended route and evaluates that the voice output is appropriate (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed ), 
the voice output of the notification information is outputted while avoiding the interference between the voice output of the notification information and the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping).
However, Miyake teaches when the recommended route is not set, the traveling state evaluation unit determines the notification start condition by setting a temporary recommended route and using a guidance point on the temporary recommended route (see at least para.[0029] and [0026], Miyake teaches the system automatically sets a recommended route based on a lowest cost, which anticipates automatically setting a route if a route is not initially selected and updates to a lowest cost route. Furthermore, see at least para.[0031-0088] Miyake teaches the system issues notification and  guidance messages with respect to points along the route).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Miyake to set and use a recommended route with respect to guidance points in order to effectively provide verbal navigation for a driver, as recognized by Miyake in at least para.[0029].  

Regarding claim 10, Furuhara teaches A notification information output method that outputs notification information by using an in-vehicle device that outputs a guidance voice to perform guidance at a guidance point (see at least para.[0114], Furuhata teaches an in-vehicle navigation device) so that a present location does not deviate from a recommended route (see at least para.[0097-0101], Furuhata teaches a guide route, which anticipates the recited “recommend route”) while outputting a notification information by voice transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device), 
wherein the in-vehicle device includes a notification information acquisition unit (see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “notification information acquisition unit”), 
a traveling state evaluation unit (see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”), 
a guidance interference determination unit (see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “guidance interference determination unit”), 
and a voice output control unit (see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”), 
the notification information acquisition unit performs a notification information acquisition step that acquires notification information transmitted from the server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device, wherein the information received from the server is used to generate notifications. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “notification information acquisition unit”), 
the traveling state evaluation unit performs a traveling state evaluation step that identifies a traveling state of a vehicle in which the in-vehicle device is mounted (see at least para.[0030], Furuhata teaches determining the speed of the in-vehicle navigation device, which anticipates detecting the speed of the vehicle. Also, see at least para.[0030], Furuhata teaches a location/speed detection part 202 and a priority computation part 214 which perform the functions of the recited “traveling state evaluation unit”) and, when the notification information acquisition unit acquires the notification information, evaluates appropriateness of voice output of the notification information according to a predetermined notification start condition that determines whether or not there is an allowance of distance and time from the present location to a nearest guidance point on the recommended route (see at least para.[0065-0068] and [0103-0110], Furuhata teaches sequentially outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping. Also see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed), 
the guidance interference determination unit performs a guidance interference determination step that determines interference between a voice output of the notification information and the guidance voice when the traveling state evaluation step evaluates that the notification information is appropriate for voice output (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping, wherein the hazard location information and/or business information anticipates the recited “notification information”. Also, see at least para.[0046], Furuhata teaches a priority computation part 214 that performs the recited functions of the “guidance interference determination unit”), 
and the voice output control unit performs a voice output control step that avoids the interference with the guidance voice and performs voice output of the notification information when there is the interference with the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”),
and a voice output control unit performs a voice control step that avoids the interference between the voice output of the notification information and the guidance voice and performs voice output of the notification information when the guidance interference determination unit determines that there is the interference between the voice output of the notification information and the guidance voice (see at least para.[0065-0068] and [0103-0110], Furuhata teaches outputting the most appropriate message based on priority in a situation where multiple messages will be overlapping. Also, see at least para.[0046], Furuhata teaches a voice guidance creation part 215 that performs the recited functions of the “voice output control unit”)
wherein, when the traveling state evaluation unit determines that there is no allowance of distance and time from the present location to the nearest guidance point on the recommended route (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output), the voice output of the notification information is not outputted whether or not there is the interference between the voice output of the notification information and the guidance voice (see at least para.[0087-0088], Furuhata teaches outputting a guidance voice at a guidance point even if there is no interference between a notification voice and a guidance voice), 
and wherein, when the traveling state evaluation unit determines that there is the allowance of distance and time from the present location to the nearest guidance point on the recommended route and evaluates that the voice output is appropriate (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed ), 
the voice output of the notification information is outputted while avoiding the interference between the voice output of the notification information and the guidance voice (see at least .
However, Miyake teaches when the recommended route is not set, the traveling state evaluation unit determines the notification start condition by setting a temporary recommended route and using a guidance point on the temporary recommended route (see at least para.[0029] and [0026], Miyake teaches the system automatically sets a recommended route based on a lowest cost, which anticipates automatically setting a route if a route is not initially selected and updates to a lowest cost route. Furthermore, see at least para.[0031-0088] Miyake teaches the system issues notification and  guidance messages with respect to points along the route).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Miyake to set and use a recommended route with respect to guidance points in order to effectively provide verbal navigation for a driver, as recognized by Miyake in at least para.[0029].  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287), as applied to claim 1 above, and further in view of Otani (US Publication No. 20100268453).
Regarding claim 4, Furuhata does not expressly indicate the traveling state evaluation unit determines that the notification information is appropriate for voice output when a notification start condition that is predetermined according to a length of voice output of the notification information is satisfied. 
However, Otani teaches the traveling state evaluation unit determines that the notification information is appropriate for voice output when a notification start condition that is predetermined according to a length of voice output of the notification information is satisfied (see at least the , 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 5, Furuhata teaches the notification start condition is an allowance of distance and time from a present location to a nearest guidance point on a recommended route (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed).
Furuhata does not expressly indicate the traveling state evaluation unit determines that the notification information is appropriate for voice output when the predetermined notification start condition that is predetermined according to a length of voice output of the notification information is satisfied. 
However, Otani teaches the traveling state evaluation unit determines that the notification information is appropriate for voice output when the predetermined notification start condition that is predetermined according to a length of voice output of the notification information is satisfied (see at least the Abstract of Otani, wherein the “utterance time” of Otani corresponds to the recited “length of voice output”. Also, see at least and para.[0001-0097] and Fig. 1-10 of Otani, which describes how the “utterance time” is used), 
and the notification start condition is an allowance of distance and time from a present location to a nearest guidance point on a route (see at least the Abstract and Fig. 3 and 4, and [0049-0079],[0090-0092], and para.[0046] and [0058], Otani teaches using at least a present positon and nearest guidance point on a route). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyakewith the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287), as applied to claim 1 above, and further in view of Hashizume (US Publication No. 2006/0069500).
Alternatively, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Miyake (US Publication No. 2013/0031287), as applied to claim 1 above, and further in view of Kim (US Publication No. 2005/0278118).
Regarding claim 7, Furuhata teaches the traveling state evaluation unit determines appropriateness of voice output according to a road including a present location and a running direction (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle and the current location of the vehicle, wherein the vehicle is travelling in a direction towards the guidance point).
Furuhata does not expressly indicate the traveling state evaluation unit determines appropriateness of voice output according to a shape of a road. 
the traveling state evaluation unit determines appropriateness of voice output according to a shape of a road including a present location and a running direction (see at least para.[0071-0075], Hashizume teaches outputting messages base on the road shape, current position and the direction of travel of a vehicle). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Hashizume to output a guidance voice with respect to at least the shape of a road, a present location and a running direction in order to effectively provide verbal navigation for a driver, as recognized by Hashizume.  
Alternatively to Hashizume, Kim teaches the traveling state evaluation unit determines appropriateness of voice output according to a shape of a road including a present location and a running direction (see at least para.[0007], Kim teaches outputting messages base on the road shape, current position and the direction of travel of a vehicle).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Miyake with the teachings of Kim to output a guidance voice with respect to at least the shape of a road, a present location and a running direction in order to effectively provide verbal navigation for a driver, as recognized by Kim in at least para.[0007].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377.  The examiner can normally be reached on 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665